No. 04-02-00479-CV
IN RE John Francis KEPPLER
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	August 21, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 9, 2002, relator filed a petition for writ of mandamus.  On that same date, relator also
filed a motion for extraordinary relief seeking to stay the trial court's orders requiring a social
evaluation, a diagnostic study and a full investigation pursuant to section 54.02(d) of the Texas
Family Code.  The court has considered relator's petition for writ of mandamus alleging the trial court
abused its discretion by entering such orders.  This court has determined relator is not entitled to the
relief sought. Accordingly, relator's petition for writ of mandamus is denied. See Tex. R. App. P.
52.8(a). Relator's motion for extraordinary relief is also denied.  Relator shall pay all costs incurred
in this proceeding.
	The clerk of the court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge and the trial court clerk. 
							PER CURIAM
Do Not Publish
1.  This proceeding arises out of Cause No. 2001-JV1-000022-L1, styled In the Matter of John Francis Keppler,
pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Alvino "Ben" Morales presiding.